t c no united_states tax_court union texas international corporation f k a union texas petroleum corporation petitioner v commissioner of internal revenue respondent union texas petroleum energy corporation successor by merger to union texas petroleum corporation f k a union texas properties corporation petitioner v commissioner of internal revenue respondent docket nos filed date r and p's predecessor np executed a series of three form sec_872 for r did not know at the time of signing the form sec_872 that np had merged with p and that np no longer had authority to extend the period of limitations after date effective date p's predecessor op entered into an agency agreement with pr a sister company to process and sell propane for op and np to unrelated third parties op and np retained title to its propane until pr sold it to unrelated third parties pr also sold its own propane to t a related retailer ps assert that they should be permitted to use differing allocations for computing the windfall profit tax wpt and percentage_depletion net_income limitation nil held p energy is estopped to deny the validity of the form sec_872 knowledge of the merger is not attributed to r's wpt agents computerized information of the merger was not accessible to them held ps are independent producers because they did not sell their propane to t held sec b a i r c requires ps to compute the nil in the same manner under sec b a i r c and sec_613 i r c jasper george taylor iii charles washington hall william h caudill and john b kinchen for petitioners sheri wilcox for respondent opinion parr judge in these consolidated cases respondent determined the following deficiencies in windfall profit tax wpt for the taxable periods of and respectively dollar_figure dollar_figure and dollar_figure respondent determined the deficiencies against union texas petroleum international international for and and against union texas petroleum energy energy for in their petitions petitioners raised an issue pursuant to sec_6512 b claiming overpayments of wpt for the taxable periods of and respectively in the following amounts dollar_figure dollar_figure and dollar_figure resulting from a recomputation of the wpt net_income limitation nil or wpt nil after concessions by the partie sec_2 the issues for decision are whether petitioner energy should be equitably estopped to deny that the limitations_period for the taxable periods of were extended properly under sec_6501 we hold it should whether pursuant to sec_613a union texas petroleum corporation old petroleum and union texas petroleum corporation new petroleum f k a union texas properties corporation properties were independent producers during the taxable years in issue we hold they were whether petitioners are entitled to recompute old petroleum's and new petroleum's wpt nil computations for the taxable periods of and where the recomputations do not follow all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated subject_to the issues discussed herein including the overpayment issue petitioners conceded the remaining issues raised in the notices of deficiency and petitions respondent conceded that petitioners are entitled to exclude from gross_income a ratable portion of the lease bonus payments made with respect to producing properties for purposes of computing the wpt nil and that petitioners are entitled to capitalize lease bonus payments in determining as if cost_depletion the percentage_depletion calculations claimed on their original federal_income_tax returns we hold they are not some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time the petitions in these cases were filed petitioners' principal_place_of_business was located in houston texas for convenience we present a general background section and combine our findings_of_fact with our opinion under each separate issue general background corporate structure--1982 reorganization until date old petroleum employer_identification_number hereinafter ein a delaware corporation was a subsidiary of allied corporation allied a new york corporation old petroleum owned and operated natural_gas processing plants and held nonoperating interests in additional gas processing plants during that time old petroleum owned percent of the stock of texgas corporation texgas a delaware corporation which was in the business of retailing propane in a date reorganization allied formed a new corporation called union texas petroleum holdings inc holdings ein to serve as the parent of old we have considered each of the remaining arguments of the parties and to the extent that they are not discussed herein find them to be unconvincing petroleum and a new corporation called union texas products corporation products a delaware corporation pursuant to the reorganization old petroleum contributed all of the assets of its hydrocarbons division to products including its natural_gas gathering lines gas processing plants storage facilities contracts for the sale of petroleum products and all of the stock of texgas in exchange old petroleum received the stock of products which it then distributed to holdings thereafter products was a direct subsidiary of holdings texgas was a direct subsidiary of products and old petroleum did not own stock in products or texgas corporate structure--1984 reorganization in a date reorganization old petroleum transferred all of its domestic oil_and_gas_properties to new petroleum ein a delaware corporation and subsidiary of holdings then known as properties on date new petroleum changed its name from union texas properties corporation to union texas petroleum corporation old petroleum presently known as international currently exists as a delaware corporation and is the petitioner in the instant case with respect to and corporate structure--1991 reorganization on date holdings became the parent of a new corporation called union texas petroleum energy corporation or effective date allied sold one-half of the stock of holdings energy ein a delaware corporation effective date pursuant to delaware corporation law new petroleum merged into energy and ceased to exist energy was the surviving corporation under delaware law and is the petitioner in the instant case with respect to issue equitable_estoppel for the taxable periods of forms 872--consent to extend the time to assess tax in the reorganization old petroleum transferred its domestic oil_and_gas_properties to new petroleum then known as properties thus the responsibility for filing wpt returns shifted from old petroleum to properties on date properties changed its name to new petroleum despite the name change new petroleum continued to file its forms quarterly federal excise_tax returns forms for the first three taxable quarters of under the name of properties to keep the period of limitations open while respondent continued to conduct the wpt examination of new petroleum for the taxable periods respondent and new petroleum began executing a series of form sec_872 the last of which was meant to extend the limitations_period to date at that time what respondent's wpt revenue agents wpt agents or agents did when this opinion addresses the actions of the actual parties to this litigation the term petitioners refers to energy and international when references in this opinion apply to all of the affiliated union texas petroleum corporate entities either the term union texas companies or affiliated corporations is used not know was that there had been another reorganization in which new petroleum merged with energy and as of date ceased to exist as a result of the merger new petroleum no longer had authority to extend the period of limitations after date yet new petroleum through its former officers sanford m lobliner lobliner and m n markowitz markowitz executed the following three form sec_872 after it had merged out of existence extended date date new petroleum signed date respondent signed each of these three consents was prepared by respondent's appeals_office in houston texas each consent identified the taxpayer as union texas petroleum corporation formerly union texas properties corporation successor to union texas petroleum corporation and listed the ein as the consents should have identified the taxpayer for and as union texas international corporation f k a union texas petroleum corporation and for as union texas petroleum energy corporation successor by merger to union texas petroleum corporation f k a union texas properties corporation when new petroleum returned the consents to respondent the form_872 extending the assessment_date to date bore lobliner's signature and the two form sec_872 extending the assessment dates in and respectively lobliner and markowitz were the vice presidents of energy and would have had authority to have properly prepared a form_872 on petitioners' behalf to date and date respectively bore markowitz's signature both of whom signed as vice presidents of new petroleum on date respondent sent new petroleum the revenue_agent's_report for the taxable periods of addressed to union texas petroleum corporation f k a union texas properties corporation as was the consent on date in response to the revenue_agent's_report lobliner submitted to respondent a protest of respondent's determinations for the protest was on a preprinted letterhead styled union texas petroleum the case remained under consideration by respondent's appeals_office until date when the notice_of_deficiency for was issued at no time before the petitions in these cases were filed did anyone representing new petroleum or energy directly inform the agents conducting the wpt examination or the appeals officers considering the cases that new petroleum was defunct and had no authority to act that lobliner and markowitz were not officers of new petroleum and did not have authority to execute the form sec_872 for the taxable periods that future correspondence on date respondent mailed two notices of deficiency to petitioners' houston address the notice_of_deficiency for and was in the name of old petroleum with ein those years are not affected by the equitable_estoppel issue the notice_of_deficiency for was in the name of new petroleum with ein this is the deficiency_notice subject_to the equitable_estoppel issue should be directed to energy or that future form sec_872 should be executed by energy discussion respondent contends that energy should be estopped to deny the validity of the last three form sec_872 signed by lobliner and markowitz on behalf of new petroleum because energy through its officers agents or employees intentionally deceived respondent by failing to disclose new petroleum's merger into energy thereby causing respondent to withhold assessment in reliance upon the consents energy asserts that it did not make any false representations to or maintain any misleading silences in connection with new petroleum's merger into energy furthermore energy claims that when the last three form sec_872 were signed respondent not only knew of new petroleum's merger but had a convenient means of acquiring such knowledge finally energy contends that in preparing and executing the last three form sec_872 respondent did not rely on any acts or statements made by energy's representatives because respondent's agents prepared the form sec_872 by looking only at prior form sec_872 and new petroleum's federal_income_tax return for the year in issue pursuant to sec_6501 a taxpayer and the secretary or_his_delegate before the expiration of the period provided by statute for assessment and collection of income_tax may consent in writing to an extension of that period and further extensions may be made by subsequent written agreements entered into before the expiration of the period previously agreed upon respondent concedes that because the form sec_872 were signed by lobliner and markowitz on behalf of new petroleum after it had merged out of existence and not on behalf of energy they were invalid thus respondent further concedes that since the notice_of_deficiency for energy's taxable periods was mailed more than years after energy filed its federal_income_tax return for that year assessment and collection of a deficiency for are barred unless we hold that the last three form sec_872 signed by lobliner and markowitz are valid extensions of the statute_of_limitations sec_6501 generally speaking equitable_estoppel precludes a party from denying that party's own acts or representations which induced another to act to the other's detriment 74_tc_743 affd per curiam 673_f2d_784 5th cir the doctrine_of equitable_estoppel is based on the grounds of public policy fair dealing good_faith and justice and is designed to aid the law in the administration of justice where without its aid injustice might result id the elements of equitable_estoppel have been variously described but for our purposes they may be stated as follows there must be a false representation or wrongful misleading silence by the party against whom the estoppel is claimed the error must originate in a statement of fact not in opinion or a statement of law the party claiming the benefits of the estoppel must have actually and reasonably relied on the acts or statement of the party against whom the estoppel is claimed and as a consequence of that reliance must be adversely affected by the acts or statements of the one against whom an estoppel is claimed and the party claiming the benefits of estoppel must not know the true facts 86_tc_157 graff v commissioner supra pincite steiner v commissioner tcmemo_1995_122 the party affirmatively asserting an estoppel has the burden of proving all the essential elements constituting the estoppel steiner v commissioner supra accordingly respondent bears the burden of proving each of the above elements rule sec_39 sec_142 misrepresentation or misleading silence to sustain equitable_estoppel respondent must show that energy took some action which misled respondent century data sys inc v commissioner supra pincite respondent contends that energy made false representations or wrongful misleading silences when it did not tell respondent that new petroleum had merged out of existence and that its officers had no power to act respondent further contends that the representations were part of a pattern of false representations and misleading silences that caused respondent to believe mistakenly that the period of limitations had been extended respondent argues that these material misrepresentations were bolstered by energy's continuing relations with respondent's appeals officers where items of correspondence were sent and received during the audit process in the name of union texas petroleum corporation without any mention of a change in corporate structure respondent further argues that energy was aware of respondent's concern with the accuracy of the name and signature on the form sec_872 in fact once respondent learned that properties had changed its name to new petroleum respondent immediately sought new form sec_872 reflecting the new name moreover respondent notes that during the examination of the taxable periods of and union texas petroleum's chief_executive_officer gave respondent a letter certifying lobliner's authority to execute consents for those years respondent contends that energy's failure to inform respondent that lobliner and subsequently markowitz no longer had authority to act on behalf of new petroleum was clearly disingenuous we agree with respondent we are not persuaded by petitioner's attempt to obfuscate this issue with the testimony of joseph wayne cliett cliett who was the supervisor of tax audits for old petroleum new petroleum energy and the other affiliated corporations at the time of trial and during the taxable years in issue cliett as tax supervisor of the union texas companies knew of the tax returns being filed by each of the different union texas companies moreover he was responsible for obtaining the appropriate signatures on the form sec_872 cliett testified that upon receiving the first of the last three form sec_872 from the internal_revenue_service irs which extended the assessment_date to date cliett presented it for signature to lobliner his supervisor during upon receiving the last two form sec_872 which extended the assessment_date to date and date respectively cliett presented them for signature to markowitz who became his supervisor sometime in cliett alleges however that when he presented the last three form sec_872 for signature to lobliner and markowitz he did not know that new petroleum had dissolved cliett claims that he was not aware of the merger because his payroll checks failed to identify the specific entity for which he worked and he did not pay much attention to the forms w-2 that he received we find cliett's testimony to be implausible given his extensive tax and accounting background coupled with his vast knowledge of petitioners' business organization and operations cliett testified that he has worked nearly years for petitioners or one of their affiliated corporations that he is the supervisor for tax audits and he is familiar with the business organization and operations of the union texas companies at trial cliett was easily able to identify each union texas company to delineate the various departments within each corporation and to describe the primary functions of each division within the various corporate departments thus it is most difficult to believe that at the time the last three form sec_872 were signed cliett did not know of new petroleum's dissolution or did not know that lobliner and markowitz no longer had authority to sign the form sec_872 on behalf of the defunct corporation assuming arguendo that energy knew of the error contained in the last three form sec_872 which it does not concede energy in reliance on century data sys inc v commissioner supra pincite asserts that it was under no affirmative duty to bring respondent's mistakes to respondent's attention we disagree and find energy's reliance on century data sys inc v commissioner to be misplaced energy fails to mention this court's qualification of that proposition namely that there is no obligation to correct respondent's mistakes provided the petitioner did nothing to encourage the faulty assumption id pincite here energy's entire course of conduct encouraged respondent's faulty belief that new petroleum existed at the time the last three form sec_872 were signed when lobliner and markowitz signed the last three consents energy knew that new petroleum did not exist and that lobliner and markowitz were not officers of that corporation energy not only failed to call this error to respondent's attention but intentionally fostered it by continuing to communicate to the irs through correspondence that bore the name and ein of the dissolved corporation thus based on the record and the facts discussed herein we find that respondent has met his burden of proving that these actions satisfy the first element of equitable_estoppel fact or law for equitable_estoppel to apply the misrepresentation or wrongful misleading silence generally must originate in a statement of fact and not in an opinion or a statement of law graff v commissioner t c pincite while it could be argued that the effect of new petroleum's merger into energy is a legal question the misrepresentations or silence relate to the facts herein namely that at the time the last three form sec_872 were signed new petroleum existed and that the individuals signing the consents were its properly authorized officers given that energy's misrepresentations or wrongful misleading silences clearly originate in a statement of fact we find respondent has met his burden with respect to the second element of equitable_estoppel detrimental reliance it is fundamental to the doctrine_of estoppel that the party raising the issue must have been misled in reliance upon the representations of his opponent century data sys inc v commissioner t c pincite see also 22_tc_552 taxpayer must be shown to have taken some action which led commissioner to postpone until after the period of limitations expired the issuance of a notice_of_deficiency that he was otherwise prepared to mail on a timely basis here energy's critical act was to sign the consents without informing respondent that the individuals signing them were not as they represented themselves to be officers of new petroleum had respondent known that lobliner and markowitz were not officers of new petroleum and that the corporation did not exist respondent could have obtained either a correct consent from energy or issued a notice_of_deficiency before the period of limitations expired with respect to accordingly we find that respondent reasonably relied to his detriment on petitioner's misrepresentations or silences with respect to the merger transaction knowledge of the facts to meet the fourth prong of equitable_estoppel the government must prove not only that respondent was 'destitute of knowledge of the real facts as to the matter in controversy but should also have been without convenient or ready means of acquiring such knowledge ' 19_bta_30 citing 93_us_326 respondent contends that neither the agents nor appeals officers involved with the wpt audit had actual knowledge of new petroleum's dissolution at the time the last three form sec_872 were signed moreover respondent points to the fact that petitioners stipulated that both energy and new petroleum failed to inform the wpt agents of the true situation regarding the merger energy asserts that even if the wpt agents did not have actual knowledge of the merger a fact which it does not concede numerous documents submitted to respondent's service_center constituted sufficient notice to respondent that new petroleum had ceased to exist at the time new petroleum signed the last three form sec_872 on date date and date respectively it is stipulated that no later than date more than months before the first form_872 was signed the austin service_center received new petroleum's final quarterly employment_tax return form marked cancel corporation merged out of existence energy further points out that respondent stipulated that no later than date respondent's austin service_center received copies of a statement of merger as required under sec_1_368-3 income_tax regs and a certificate of merger of new petroleum into energy respectively that were attached to the consolidated federal_income_tax return form_1120 filed by holdings new petroleum's parent company finally in reliance on 40_tc_725 withdrawn and modified in part by 40_tc_1061 not affecting this issue energy contends that as of date when the certificate of merger was filed with the delaware secretary of state indicating that as of date new petroleum would cease to exist such information became a matter of public record and readily available to respondent accordingly petitioner contends that respondent not only had actual knowledge of the merger but also had the means by which respondent's wpt agents could have readily acquired such knowledge southwestern inv co v commissioner supra in paramount warrior inc v commissioner tcmemo_1976_ affd without published opinion 608_f2d_522 5th cir a case which is in many respects similar to the instant case we declined to decide whether the notification of a merger in correspondence with one of respondent's service centers or in a parent company's consolidated_return constituted sufficient knowledge on the part of respondent because we found as a fact that the field agents involved with the examination had actual knowledge that the corporation on whose behalf the form sec_872 were signed had merged out of existence id in the instant case we are faced with precisely the question deferred in paramount warrior energy asserts that the two groups of documents filed with respondent's austin service_center should be considered notice of new petroleum's dissolution and therefore such knowledge should be attributable to the wpt agents who conducted the examination and who drafted the last three form sec_872 the first group of documents on which energy relies consists of the consolidated form_1120 filed by holdings along with the merger documents attached thereto the second group of documents consists of the employment_tax returns forms and filed in new petroleum's name energy argues that the wpt agents should be charged with knowledge of the information contained in these documents respondent contends that the revenue agents and appeals officers involved in the wpt cases could not have been expected to learn of new petroleum's merger from the information submitted to the austin service_center in holding's form_1120 for income_tax purposes new petroleum was a member of a consolidated_group headed by holdings accordingly the statement of merger and certificate of merger which new petroleum filed were attached to holdings' form_1120 as pages and respectively of a 632-page consolidated federal_income_tax return the income_tax return was filed under the name and ein of holdings which was different from energy's ein moreover neither page nor page contained energy's ein thus respondent contends that the computer transcripts requested by the wpt agents using new petroleum's ein did not reflect the changes in its corporate status shown on holdings' form_1120 we agree with respondent it is stipulated that the austin service_center received holdings' form_1120 on date after the first of the three form sec_872 was signed however an inspection of the actual form_1120 reveals that the return was not surveyed by the income_tax examination group until date nearly months after the last consent in issue was signed thus based on the facts discussed herein we shall not attribute knowledge of new petroleum's merger which may have been acquired by revenue agents conducting an unrelated income_tax audit of petitioners for the taxable years in issue nearly months after the last consent was signed to the agents or appeals officers conducting the wpt examination cf 857_f2d_676 9th cir adopting general theory that knowledge acquired by the irs in unrelated investigations is not necessarily imputed from one division to another and citing 724_f2d_808 9th cir affg 88_tc_1042 furthermore we find that new petroleum did not provide respondent with notice of the merger by filing forms and in employment_tax filings because as in the income_tax situation those filings address a different tax a different form and are subject_to review by a different irs division id with respect to the information available to the wpt agents in the irs' computer system the record establishes that although a computer updating procedure existed for income_tax return audits which would have reflected a change in new petroleum's corporate status there was no such system in place for audits of wpt or employment_tax returns at trial revenue_agent bruce rhames agent rhames the group manager assigned to conduct the wpt examination for credibly testified that where as in the instant cases the income_tax returns were not under his control and something changed which did not pertain exactly to his taxpayer such as a change in the taxpayer's name its ein or the amount of tax paid he was not notified of the change rhames explained that new petroleum's merger into energy was not reflected in the computer transcripts generated using new petroleum's ein which were used to confirm that the information on the last three form sec_872 was correct respondent's argument rests on the premise that any knowledge of new petroleum's merger obtained by personnel at the austin service_center should not be attributed to the wpt agents because respondent did not have a computer system in place at the time the last three form sec_872 were drafted which would have enabled the agents to access this information easily we agree with respondent see also 19_bta_30 citing 93_us_326 cf 91_tc_1019 in abeles v commissioner supra pincite our decision turned on the then-existing availability of computer-generated information using the taxpayer's social_security_number there we held that for purposes of determining whether a notice_of_deficiency has been properly mailed to the taxpayer's last_known_address an agent issuing a deficiency_notice generally is charged with knowledge of a taxpayer's last_known_address which appears on the taxpayer's most recently filed tax_return in abeles we found as a fact that the then-existing computer capabilities of the irs were such that an agent responsible for issuing a notice_of_deficiency had the ability to conduct within a few moments a search of the irs computer files for a more recent address for the taxpayer id pincite5 in so holding we noted that the state of the irs' computer capabilities is such that a computer search of the information retained with respect to a certain taxpayer including their last_known_address may be performed by respondent's agent without unreasonable effort or delay id pincite here the irs' computer system did not provide the ability to conduct within a reasonable_time a cross-check of the taxpayer's income_tax wpt and employment_tax returns that would have revealed the taxpayer's change in corporate status using a single ein thus abeles v commissioner supra while analogous is clearly distinguishable from the case at hand finally we address energy's argument that respondent easily could have determined that new petroleum had merged out of existence by checking with the delaware secretary of state which as of date had the certificate of merger on file in making this argument energy relies on 40_tc_725 withdrawn and modified in part by 40_tc_1061 for the proposition that filing of merger documents with the secretary of state constitutes notice of merger to the irs we disagree and find energy's reliance on badger materials inc to be misplaced in badger materials inc the taxpayer corporation was dissolved and generally ceased to exist following the dissolution the treasurer of the defunct corporation executed consents purporting to extend the period for assessment of federal_income_tax within the period of limitations as purportedly extended the irs issued a notice_of_deficiency to the corporation and a notice of transferee_liability to the transferee of the corporation's assets the corporation and the transferee denied the validity of the consents on the ground that they were executed after the corporation had been dissolved the irs argued that the corporation and transferee were equitably estopped from denying the validity of the consent forms we disagreed and held for the taxpayers however the facts in badger materials are distinguishable from the facts herein in badger materials we found as fact that there was no lack of knowledge of the corporation's dissolution on the part of the irs energy argues that badger materials stands for the proposition that the government had knowledge of the corporation's merger at the time the consent forms were signed because the corporation had filed articles of dissolution with the secretary of state of wisconsin thus making the matter public record however the filing of dissolution documents was merely one fact that this court relied on in holding for the taxpayers there the taxpayer corporation also filed a final federal_income_tax return with the irs under its own name and listing its ein the return included a statement concerning the liquidation and a copy of the minutes of the stockholder's meeting adopting the plan of dissolution here as previously discussed the statement of merger and the certificate of merger filed by new petroleum were attached as pages and of a 632-page consolidated federal_income_tax return filed by holdings new petroleum's parent_corporation moreover in badger materials we attributed the merger information contained in the taxpayer's federal_income_tax return to the agent conducting the income_tax audit not to an agent responsible for an unrelated audit of a different kind of tax finally although neither party addresses this point we note that the returns under audit herein for the taxable periods of were new petroleum's quarterly federal excise_tax returns form on form_720 there is a line which states that if the taxpayer will not be liable for returns in succeeding quarters then the word final should be entered had new petroleum entered the word final on the appropriate line that might have been sufficient to put respondent on notice of new petroleum's merger into energy however energy's failure to introduce into evidence new petroleum's final form_720 leads us to infer that no such entry appears on the form see 6_tc_1158 affd 162_f2d_513 10th cir thus based on the record and the facts discussed herein we hold that energy is equitably estopped to deny that the limitations_period for the taxable periods of was extended properly under sec_6501 even if we were to find that the error in the extension was the result of mutual mistake rather than any deliberate deception on petitioner's part the court has the power to reform continued issue independent_producer issue9 background pursuant to the reorganization old petroleum contributed all of the assets of its hydrocarbons division to products including all of the stock of texgas in exchange old petroleum received the stock of products which it then distributed to holdings the parent company of products and old petroleum thereafter products owned percent of the stock of texgas a retailer of propane and old petroleum no longer owned stock in products or texgas in the date reorganization old petroleum transferred all of its domestic oil_and_gas_properties to new petroleum which was also a subsidiary of holdings petroleum products and texgas were related_persons within the meaning of sec_613a petroleum was in the oil_and_gas exploration and production business products was in the business of processing and marketing oil and natural_gas and their derivatives including propane for petroleum as well as for unrelated oil_and_gas producers continued the written instrument to conform to the agreement and intent of the parties see 92_tc_776 when references in this opinion apply to both old petroleum and new petroleum the term petroleum is used propane is a product derived from natural_gas under sec 613a-7 r income_tax regs accordingly references herein to natural_gas include propane effective date old petroleum and products entered into a service agreement under which products agreed for a cash fee to act as an agent for petroleum to process and sell its propane to unrelated third parties as petroleum's agent products handled petroleum's marketing distribution storage sales and collection efforts pursuant to the service agreement petroleum retained title to its propane until products sold the propane on petroleum's behalf to unrelated third parties neither products nor texgas was a buyer or seller under petroleum's sales contracts with unrelated third parties petroleum produced natural_gas from individual wells which went to different processing plants from of the processing plants petroleum moved its propane by pipeline to a storage terminal at mont belvieu texas by exchange agreements petroleum exchanged the volumes of propane at the other plants for a like volume of propane held by products petroleum's use of the exchange agreements as a substitute for physical transportation was both economically efficient and a common practice in the oil_and_gas industry moreover the propane owned by petroleum and products satisfied strict industry standards so that the propane volumes could be easily commingled and exchanged as products sold petroleum's propane the accounting group recorded those sales as petroleum's sales in accordance with petroleum's accounting practices which were customary in the oil_and_gas business and were consistently applied petroleum's general ledger showed the sale of petroleum's propane inventory by petroleum with products as agent to unrelated third parties in bulk sales petroleum's handling of its propane inventory was consistent with industry practice as agent for petroleum products collected from third party purchasers payments due to petroleum and it was responsible for pursuing any unpaid propane bills if however a bill remained unpaid it was petroleum not products that had to bear the loss for the taxable years in issue petroleum products and texgas had the following volumes and values of propane production parties propane sales propane sales old petroleum big_number dollar_figure products big_number big_number texgas big_number volume gallons big_number value 1dollar_figure old petroleum products big_number big_number texgas big_number big_number big_number new petroleum dollar_figure products big_number big_number big_number texgas big_number big_number petitioners concede that due to an accounting error the dollar_figure amount shown as old petroleum's propane sales for although reflected in petroleum's books does not include gross_receipts received by old petroleum from its sales of big_number gallons of propane in date the highest price per gallon of propane during was approximately cents thus old petroleum's gross_receipts from its date propane sales would have been no more that approximately dollar_figure resulting in annual gross_receipts of no more than dollar_figure for that year for and respectively products sold big_number big_number and big_number gallons of propane to texgas given that products was able to obtain all the propane it needed from sources other than petroleum petroleum's production was not necessary for products to meet its supply obligations to texgas discussion respondent determined for the taxable years in issue that pursuant to sec_613a a and sec_1_613a-7 sec_613a provides in pertinent part as follows sec_613a retailers excluded --subsection c shall not apply in the case of any taxpayer who directly or through a related_person sells oil or natural_gas excluding bulk sales of such items to commercial or industrial users or any product derived from oil or natural_gas excluding bulk sales of aviation fuels to the department of defense -- a through any retail_outlet operated by the taxpayer or a related_person or b to any person-- i obligated under an agreement or contract with the taxpayer or a related_person to use a trademark trade_name or service_mark or name owned by such taxpayer or related_persons in marketing or distributing oil or natural_gas or any product derived from oil or natural_gas or ii given authority pursuant to an agreement or contract with the taxpayer or a related_person to occupy any retail_outlet owned leased or in any way controlled by the taxpayer or a related_person notwithstanding the preceding sentence this paragraph shall not apply in any case where the combined gross_receipts from the sale of such oil natural_gas or any product derived continued income_tax regs petroleum was not an independent_producer because it sold propane through texgas a related retailer petitioners assert that petroleum qualifies as an independent_producer because it sold its propane in bulk to unrelated third parties and in no year did its own sales exceed dollar_figure million respondent's argument is premised on the presumption that the reorganization was a scheme developed by petroleum's tax department to allow petroleum to qualify as an independent_producer for the taxable years in issue to foster the illusion that petroleum's propane was being sold to unrelated third parties respondent argues old petroleum entered into the service agreement and exchange agreements with products to disguise the fact that petroleum was selling propane through texgas thus respondent contends that products did not act as petroleum's agent but that it acquired took title to petroleum's propane and subsequently sold the propane to texgas continued therefrom for the taxable_year of all retail outlets taken into account for purposes of this paragraph do not exceed dollar_figure sec_1_613a-7 income_tax regs provides in pertinent part a taxpayer shall be deemed to be selling oil or natural_gas or a derivative product through a retail_outlet operated by a related_person in any case in which a related_person who operates a retail_outlet acquires for resale oil or natural_gas or a derivative product which the taxpayer produced or caused to be made available for acquisition by the related_person pursuant to an arrangement whereby some or all of the taxpayer's production is marketed emphasis added accordingly respondent argues that petroleum is denied independent_producer status because pursuant to sec_613a and sec_1_613a-7 income_tax regs petroleum is deemed to be selling its propane through a retail_outlet texgas operated by a related_person products we disagree a taxpayer is generally free to structure its business transactions as it pleases though motivated by tax reduction considerations provided the transaction is imbued with a sufficient business_purpose 293_us_465 909_f2d_1360 9th cir affg in part revg in part and remanding tcmemo_1987_628 81_tc_184 affd on this issue revd in part 752_f2d_89 4th cir on brief respondent seems to be arguing that petroleum devised the reorganization to obtain tax benefits associated with independent_producer status respondent however does not argue that the reorganization was devoid of economic_substance nor does respondent challenge the validity of petroleum's corporate structure rather respondent asks us to disregard the provision of the service agreement which establishes that petroleum was to retain title to its propane until products sold the propane on petroleum's behalf to unrelated third parties we decline to do sodollar_figure respondent does not dispute that petroleum qualifies as an independent_producer if the terms of the service agreement are respected see revrul_92_72 1992_2_cb_118 on the basis of the entire record we are convinced tt not merely in form but in substance products acted as an agent for petroleum and pursuant to the service agreement did not purchase any of the propane that it marketed for petroleum we note that petroleum's production was not necessary for products to meet its supply obligations to texgas because products was able to obtain all the propane it needed from sources other than petroleum furthermore it was petroleum not products that bore the risk of loss if any propane bills remained unpaid thus as discussed supra we find as a fact that petroleum under the service agreement retained title to its propane until products sold the propane on petroleum's behalf accordingly we hold that products did not acquire petroleum's propane for resale to texgas and that petroleum pursuant to sec_613a and sec_1_613a-7 income_tax regs is not deemed to be selling its propane through texgas a retail_outlet operated by products a related_person therefore petroleum qualifies as an independent_producer for the taxable years in issue issue recomputation of petroleum's wpt nil computations background on its original federal_income_tax returns for each of the taxable years in issue petroleum claimed percentage_depletion as an independent_producer with certain statutory modifications petroleum's original percentage_depletion nil calculations paralleled its original wpt nil calculations when calculating its original percentage_depletion nil petroleum generally included the same amounts as overhead indirect expenses and followed the same apportionment procedures as were included and followed in its original wpt nil computations in the petitions filed in these cases petitioners asserted for the first time that they should be permitted to modify their allocation process for computing the wpt nildollar_figure during may and september of petitioners provided respondent with a revised apportionment formula for computing the wpt nil to the amounts that were included in overhead in their original computations petitioners contend that they should be permitted to include as additional overhead six new categories of indirect_costs which petitioners claim are attributable to the mining process in their revised computations petitioners also changed their method for allocating overhead among producing properties and between gas and oil on a single property from actual revenue to production using a conversion ratio derived from relative market prices of gas and oil discussion respondent determined the following deficiencies in wpt for the taxable periods of and respectively respondent did not raise this issue in the notices of deficiency dollar_figure dollar_figure and dollar_figure on date each petitioner timely filed a petition with this court contesting the entire amount of the deficiencies asserted in addition thereto petitioners claimed overpayments of wpt of dollar_figure dollar_figure and dollar_figure for the taxable periods of and respectively resulting from a recomputation of their wpt nil calculations at trial and on brief respondent contends that petroleum's wpt nil recomputations are not in accord with sec_1_613-5 income_tax regs because they impermissibly deviated from the percentage_depletion calculations claimed on petroleum's original returnsdollar_figure accordingly respondent argues that petitioners the deficiencies as determined by respondent are in windfall profit taxes for the taxable periods in issue and in the amounts set forth below taxable_period ended date date date date date date date date date date date date total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent further argued that petitioners' new wpt nil calculations should be rejected because they are not defensible under cost accounting principles we find it unnecessary to continued should be proscribed from modifying the overhead allocation process used in their original wpt nil calculations and instead be required to retain the method originally employed which parallels their percentage_depletion calculations and which was accepted by respondent during the examination process cf sec_1_613-4 income_tax regs generally if a taxpayer has consistently employed a reasonable method of determining the costs of the various phases of the mining and nonmining process such method shall not be disturbed in response to phased decontrol of crude_oil prices announced by president carter in date and increased worldwide crude_oil prices congress determined that the additional revenues of windfall that u s oil producers would thereby receive were an appropriate object of taxation h rept pincite 1980_3_cb_81 s rept pincite 1980_3_cb_131 consequently congress enacted the crude_oil windfall profit tax act of windfall profit tax act publaw_96_223 94_stat_229 which from date until its repeal effective date imposed an excise on the windfall profit from certain crude_oil produced in the continued address this issue given that we hold based on respondent's threshold argument that petitioners cannot compute the nil using one allocation method for percentage_depletion purposes which has the effect of increasing their deduction and a different method for wpt purposes which has the effect of reducing their wpt united_states see sec a under the windfall profit tax act the applicable tax_rate is applied to the windfall profit per barrel the windfall profit per barrel is generally calculated under section a by subtracting the applicable adjusted_base_price of each crude barrel of oil and a severance_tax adjustment from the removal price after this calculation has been performed section b limits the taxable windfall profit on any barrel of crude_oil to not more than percent of the net_income attributable to that barrel of oil pursuant to section b the nil attributable to a barrel of oil for wpt purposes is generally calculated by determining taxable_income_from_the_property from which a barrel is produced for the taxable_year divided by the number of barrels of taxable_crude_oil from such property taken into account for such taxable_year in computing the taxable_income_from_the_property a taxpayer deducts both direct and indirect overhead expenditures related to that property the term taxable_income_from_the_property generally has the same meaning that it has for purposes of the nil on the deduction for percentage_depletion under sec_613dollar_figure as sec b provides in pertinent part as follows sec b taxable_income_from_the_property --for purposes of this subsection-- a in general --except as otherwise provided in this paragraph the taxable_income_from_the_property shall be continued such congress specifically provided the starting point whereby taxable_income_from_the_property must be determined under sec_613 and by doing so congress adopted the focus on income and expenses of individual properties historically applied under sec_613 taxable_income_from_the_property pursuant to sec_1 a income_tax regs is defined as gross_income_from_the_property as defined in sec_613 and sec_1_613-3 and sec_1_613-4 income_tax regs less all allowable deductions excluding any deduction for depletion which are attributable to mining processes including mining_transportation with respect to which depletion is claimed these deductible items include operating_expenses certain selling_expenses administrative and financial overhead depreciation taxes deductible under sec_162 or sec_164 losses sustained intangible drilling and development_expenditures etc expenditures which may be attributable both to the mineral_property upon which depletion is claimed and to other activities shall be properly apportioned to the mineral_property and to such other activities furthermore where a taxpayer has more than one mineral_property deductions which are not directly attributable to a specific mineral_property shall be properly apportioned among the several properties accordingly sec_1_613-5 income_tax regs controls the computation of the nil for both percentage_depletion and wpt purposes continued determined under sec_613 emphasis added petitioners in reliance on 89_tc_371 supplemented by 90_tc_747 revd in part and remanded in part 952_f2d_885 5th cir argue that they are entitled to claim the benefit of changes in law new facts or any other item that might affect the taxpayer's liability see sec_6511 sec_6512 see also 301_us_532 295_us_247 petitioners assert that this is precisely what they did here ie that after reviewing their records in preparation for these cases petitioners claimed in their petitions the benefit of changes in law as set forth in shell oil petitioners further assert that contrary to respondent's contention it is not necessary that they show authority permitting their percentage_depletion apportionment method to be radically different from their wpt apportionment method we disagree given that petitioners claimed the benefits of percentage_depletion and are subject_to the wpt they are faced with the dilemma of explaining what authority permits them to compute an nil for percentage_depletion purposes and an nil for wpt purposes both of which are calculated under sec_1 a income_tax regs in a way that achieves radically different results section b a expressly states that the taxable_income_from_the_property shall be determined under sec_613 emphasis added thus when congress enacted the wpt it grafted the wpt nil onto the existing body of percentage_depletion law by incorporating sec_613 into section b a a plain reading of section b a requires petitioners to compute the nil for wpt purposes in the same manner as they computed the nil under sec_613 for percentage_depletion purposes see 467_us_837 the court must give effect to the unambiguously expressed intent of congress it is unreasonable to believe congress intended to allow taxpayers to compute their nil differently for percentage_depletion purposes and wpt purposes where congress explicitly incorporated by reference the sec_613 nil calculation into section if taxpayers were able to utilize petitioners' approach they could manipulate their allocation_methods under sec_613 and thereby allowing taxpayers to increase their percentage_depletion deductions by excluding certain items of overhead from the allocation process and decrease their wpt by including the same items of overhead in the allocation process cf 497_us_154 taxpayer was required to use same method of allocating fixed expenses in determining whether nonmember sales activity was undertaken with intent to earn profit that it did in calculating its actual loss from those sales finally we note that petitioners' reliance on shell oil co v commissioner supra is misplaced because in that case the court_of_appeals for the fifth circuit was not faced with the issue herein of whether a taxpayer must figure the nil consistently under sec_613 and rather the issues in shell oil co v commissioner supra concerned the attribution and allocation of expenses for the calculation of the taxable_income from the taxpayer's oil_and_gas_properties under sec_1_613-5 income_tax regs for purposes of the wpt nil as discussed supra note in the instant cases we never reach the issue of whether petitioners' allocation method is defensible under cost accounting principles because we find based on respondent's threshold argument that petitioners are bound by their original computations thus based on the record and the facts discussed herein we hold that petitioners are not entitled to recompute petroleum's wpt nil computations for the taxable periods of and where the recomputations do not follow the percentage_depletion calculations claimed on their original federal_income_tax returns to reflect the foregoing under rule decisions will be entered
